DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DAVID B. ROSS,
                                Appellant,

                                     v.

ASSOCIATES IN NEUROLOGY, INC., a Florida Corporation, etc., f/k/a
    UNICARE MEDICAL SERVICES, INC., a Florida Corporation,
 UNIVERSAL MEDICAL CONCEPTS, INC., a Florida Corporation, and
                  LAURIE C. SANDERS,
                       Appellees.

                               No. 4D21-984

                              [March 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. 01-8260 CACE
(02).

   W. Sam Holland, Miami, for appellant.

  Warren Brown of the Law Offices of Warren Brown, P.A., Davie, for
appellees.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.